Case:18-18281-JGR Doc#:18 Filed:02/08/19               Entered:02/08/19 15:21:03 Page1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

In re:                                      )
                                            )       CHAPTER 7
SANDERS JR., PARIS                          )       CASE NO. 18-18281-JGR
XXX-XX-1466                                 )
SANDERS, JANICE MARIE                       )
XXX-XX-5914                                 )
                                            )
   Debtor(s).                               )

                         NOTICE OF WITHDRAW OF DOCUMENT


       Robertson B. Cohen, Chapter 7 Trustee (“Trustee”) of the above-referenced case, files his
Notice of Withdrawal of Document and hereby states as follows:

         1.     On January 17, 2019, Trustee filed a Motion to Compel Turnover of vehicles and
                firearms (Docket No. 15).

         2.     On or about January 24, 2019, Debtors turned over nonexempt vehicle and funds in
                the amount of $600.00 to the Trustee.

         3.     Based on the forgoing, Trustee withdraws his Motion to Compel Turnover listed at
                Docket No. 15.

Dated this February 8, 2019.

                                                    Respectfully submitted,

                                                    ROBERTSON B. COHEN, TRUSTEE

                                                By: Robertson B. Cohen
                                                    Robertson B. Cohen, Chapter 7 Trustee
                                                    1720 S Bellaire Suite 205
                                                    Denver, CO 80222
                                                    (303) 933-4529
                                                    trusteecohen@cohenlawyers.com
Case:18-18281-JGR Doc#:18 Filed:02/08/19            Entered:02/08/19 15:21:03 Page2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 8, 2019 a true and correct copy of the
Notice of Withdrawal of Document was delivered via CM/ECF electronic service and regular mail,
U.S. Postage prepaid to the parties listed below.

  Janice & Paris Sanders, Jr.                  US Trustee
  3405 Sinton Rd                               Byron G. Rogers Federal Building
  Lot 26                                       1961 Stout St., Ste. 12-200
  Colorado Springs, CO 80907-5019              Denver, CO 80294
                                               Robert J. Doig
                                               via CM/ECF electronic service




                                                  /s/ Beth Saville
